                                         Case 3:16-cr-00440-WHA Document 191 Filed 03/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10    UNITED STATES OF AMERICA,
                                  11                   Plaintiff,                            No. CR 16-0440 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13    YEVGENITY ALEKSANDROVICH                             ORDER GRANTING DEFENDANT'S
                                        NIKULIN,                                             MOTION TO CONTINUE TRIAL
                                  14
                                                       Defendant.
                                  15

                                  16

                                  17
                                              For the reasons stated on the record during today’s status conference, the defendant’s
                                  18
                                       motion to continue the trial until April 13, 2020, is GRANTED. Another status conference will be
                                  19
                                       held on April 9 at noon to re-assess the circumstances surrounding the practicality and safety of
                                  20
                                       resuming the trial.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                         Dated: March 18, 2020.
                                  25

                                  26
                                  27                                                            WILLIAM ALSUP
                                                                                                UNITED STATES DISTRICT JUDGE
                                  28
